     Case 2:20-cv-07003-SB-PD Document 72 Filed 06/11/21 Page 1 of 2 Page ID #:2151




 1                                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8
 9
10
10

11
11                              UNITED STATES DISTRICT COURT
12
12                             CENTRAL DISTRICT OF CALIFORNIA
13
13 STEPHEN FOSTER, an individual,              Case No.:2:20-cv-07003-SB-PDx
14
14                Plaintiff,                   ORDER DISMISSING ACTION WITH
                                               PREJUDICE
15
15          v.
16
16 THE SYGMA NETWORK, INC., a
   Delaware corporation; and DOES 1
17
17 through 20, inclusive,

18
18                Defendants.
19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28
                      CASE NO.: 2:20-cv-07003-SB-PD(x) ORDER DISMISSING ACTION
                                                                  W/ PREJUDICE
     Case 2:20-cv-07003-SB-PD Document 72 Filed 06/11/21 Page 2 of 2 Page ID #:2152




 1         Based upon Plaintiff’s and Defendant’s Joint Motion for Dismissal with Prejudice,
 2 and good cause appearing, the Court hereby ORDERS that this action is DISMISSED
 3 WITH PREJUDICE.
 4         IT IS SO ORDERED.
 5
      Dated: June 11, 2021
 6
 7
 8                                      By:
                                              HON. STANLEY BLUMENFELD, JR.
 9                                            UNITED STATES DISTRICT JUDGE
10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28
                                           -1-
                     CASE NO.: 2:20-cv-07003-SB-PD(x) ORDER DISMISSING ACTION
                                                                 W/ PREJUDICE
